Citation Nr: 1328263	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-25 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1982, and had various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) with 
the Pennsylvania Army National Guard (ANG) until October 
1997, including a confirmed period of ACUDTRA from July 1988 
to September 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

Historically, in January 1983, the Veteran filed a claim of 
service connection for a low back disability.  In March 
1983, he was twice notified that he must submit evidence 
showing the continuity of his low back disability from the 
date of discharge to the present.  The Veteran did not 
respond to this letter or provide additional evidence, and 
so that claim is considered abandoned.  38 C.F.R. § 3.158.  
A May 1983 VA Form 21-6789, Deferred or Confirmed Rating 
Decision, reveals that the Veteran's claim was denied for 
"failure to prosecute," as he had not responded to the March 
1983 letters.  In November 2006 the Veteran filed a VA Form 
21-526, Veteran's Application for Compensation and/or 
Pension, and again requested service connection for his low 
back disorder.  In the June 2007 rating decision, the RO 
determined that new and material evidence had been submitted 
to reopen the claim for service connection, and denied the 
claim on the basis that there was no evidence of record to 
show that the Veteran's low back disorder was related to his 
military service.  However, relevant service treatment 
records that existed and had not been associated with the 
claims file when VA first decided the claim for service 
connection for a low back disorder have been associated with 
the claims file.  As these service treatment records were 
clearly not of record at the time of the original rating 
decision denying the service connection claim for a low back 
disorder, the Board finds that the criteria of 38 C.F.R. § 
3.156(c) have been satisfied and that reconsideration of the 
original claim is warranted.  Therefore, the claim is 
properly characterized as one for service connection on the 
merits rather than a petition to reopen a previously denied 
claim.  

A review of the Virtual VA paperless claims processing 
system does not reveal any additional documents pertinent to 
the present appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

First, the Board finds that efforts should be made to obtain 
the Veteran's complete service treatment records.  The 
claims file contains the Veteran's personal copies of his 
service treatment records, from both his active service and 
from periods of ACDUTRA and INACDUTRA with the ANG.  
However, it appears that these records are incomplete.  In 
particular, the Veteran has reported being hospitalized at a 
hospital in Germany for a back injury for approximately 2 
weeks in November 1981, yet there are no records in the 
claims file addressing this period of hospitalization.  
Moreover, a request was made in February 2007 to the 
National Personnel Records Center (NPRC) to furnish complete 
medical and dental records from the Veteran's service.  A 
response to this request, received in March 2007, reflects 
that the records needed to respond to the request had not 
yet been retired to "Code 13," and that the request had been 
forwarded to "Code 16" for a reply.  However, these records 
have not been obtained, and no subsequent requests have been 
made to obtain the service treatment records.  

Second, despite there being copies of the Veteran's ANG 
records provided by the Veteran contained in the claims 
file, including a "Statement of Service," dated in May 1992, 
which revealed at least one period of ACDUTRA, the record 
does not reflect that the Pennsylvania ANG was contacted 
directly for verification of the Veteran's ACDUTRA or 
INACDUTRA status, or that any additional Statement of 
Service was obtained since that time.  

Third, the record reflects that the Veteran completed a VA 
Form 21-4142, received in July 2009, and requested that 
records be obtain from Dr. Dhar, Dr. Tenenouser, and 
Community Family Practice.  In May 2010, the RO contacted 
the Veteran and notified him that new authorizations needed 
to be completed because the previous authorizations were 
outdated.  Although the Veteran failed to complete 
additional VA Form 21-4142's for these records, another 
attempt must be made to solicit these records from these 
private practitioners and facility.  The Secretary's duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim includes making reasonable efforts to 
obtain all potentially relevant records that the appellant 
adequately identifies and authorizes the Secretary to 
obtain.  See 38 U.S.C. § 5103A(a)(1), (b)(1); Moore v. 
Shinseki, 555 F.3d 1369, 1372-75 (Fed. Cir. 2009).  

Finally, the medical evidence is not sufficiently developed 
to adjudicate the claim for service connection for a low 
back disorder.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2012); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The service treatment records clearly reflect numerous 
instances of in-service back complaints and treatment 
starting in January 1980.  Post-service treatment records 
show that the Veteran was involved in a motor vehicle 
accident (MVA) in April 1996.  An April 1996 private X-ray 
study revealed findings of a normal lumbar spine.  Notably, 
an August 1997 record from the "Pennsylvania Bureau of 
Disability Determination" shows that the Veteran described 
the onset of his symptoms subsequent to an MVA in April 
1995.  

In October 1997, the Veteran underwent a separation 
examination and medical history for the purpose of medical 
discharge from the ANG.  These reports show that the Veteran 
reported severe back and neck pain.  He also noted that he 
had back problems while serving in the military while 
stationed in Illesheim, Germany in 1981.  It was noted the 
Veteran was involved in an MVA in April 1996, which caused 
him intermittent cervical and lumbar pain for which he had 
been undergoing treatment by a chiropractor.  It was also 
noted that the Veteran was severely limited secondary to 
cervical and lumbar pain since his MVA in April 1996, and in 
particular had no range of motion in the right upper 
extremity secondary to his neck pain, and had limited range 
of motion in his lower extremity secondary to back pain.  A 
November 1997 private MRI study revealed findings of some 
degenerative disc change of a slight to mild degree at L5 to 
S1.  Also, at L5 to S1 there was a small to moderate sized 
posterior disc protrusion directed slightly more to the 
right side than the left, which was in keeping with a disc 
herniation at that level.  A March 1998 letter from the 
Veteran's private physician indicates that the Veteran had 
developed a chronic neck and low back pain, traumatic 
cervical disc disease and traumatic lumbosacral disc disease 
superimposed on an asymptomatic degenerative joint disease 
prior to the April 1996 accident.  A Social Security 
Administration record indicates that in 2002 the Veteran 
reinjured his back after falling off a truck.  

A VA examination of the spine was performed in February 
2007.  The examiner failed to provide an opinion as to the 
etiology of the Veteran's low back disorder in the report.  
Thus, the Board finds this examination report to be 
inadequate for the purpose of ascertaining the etiology of 
the low back disorder.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Based on the foregoing, the 
Board finds that further examination and a clarifying 
medical opinion is necessary for the purpose of determining 
the nature and etiology of any low back pathology present.  




Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must contact the 
Pennsylvania ANG and/or other 
appropriate entity and asked (1) to 
verify the Veteran's periods of ACDUTRA 
and INACDUTRA, and (2) to forward all 
available service treatment and 
personnel records associated with such 
duty for incorporation into the claims 
file.  This search should include a 
search for the Veteran's records under 
all three names listed on the title page 
of this decision.  The attempts to 
obtain this information, as well as any 
negative response, should be documented 
in the claims folder.  If such records 
are unavailable, the Veteran must be 
provided with notice of this fact in 
compliance with 38 C.F.R. § 3.159(e)(1).  

2. The RO/AMC must obtain the Veteran's 
complete service treatment and personnel 
records from the NPRC and/or other 
appropriate entity.  Specifically, any 
records from a period of hospitalization 
in November 1981 for a low back injury 
must be obtained.  The Board notes that 
service hospitalization and/or clinical 
records are sometimes stored separately 
from the Veteran's other service medical 
records, and a specific request should 
be made for such separately stored 
hospitalization and/or clinical records.  
All efforts to obtain such records must 
be documented and associated with the 
claims file.  If these records are found 
to be unavailable for review, a formal 
finding must be made to that effect, 
which must also be associated with the 
claims file.  

3. The RO/AMC must also take appropriate 
steps to contact the Veteran in order to 
obtain copies of all outstanding VA 
and/or non-VA treatment records 
referable to his low back disorder, to 
specifically include those from Dr. 
Dhar, Dr. Tenenouser, and Community 
Family Practice.  The RO/AMC must then 
associate all documents received with 
the Veteran's claims file.  If the 
records are not available, the RO/AMC 
must document attempts to obtain them in 
a memorandum and notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).  

4. The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature and 
likely etiology of the low back 
disorder.  

A copy of this remand and all relevant 
medical records should be made available 
to the examiner-such records must be 
made available to the examiner either in 
Virtual VA, or, if Virtual VA is not 
available (such as if the examiner has 
no access to Virtual VA), then via paper 
copies that are printed out for the 
examiner.  The examiner is asked to 
confirm that all paper and electronic 
records were available for review.  

The examiner must review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any 
indicated studies.  Then, based on the 
record review and examination results, 
the examiner is requested to provide a 
current diagnosis and specifically 
indicate whether it is at least as 
likely as not (a probability of 50 
percent or greater) that a current low 
back disorder had its onset during 
service, or is otherwise causally 
related to any event or circumstance of 
his active service.  

If arthritis is diagnosed, the examiner 
must state whether it manifested within 
one year of the Veteran's separation 
from service.  Further, if the Veteran 
reports that he began to experience 
symptoms of his back disorder in service 
and that they have continued to exist 
until the present, the examiner must 
determine if his current symptoms are 
indeed the same symptoms he experienced 
in service. 

The examiner must specifically address 
the service treatment records from the 
Veteran's period of active duty (June 
1979 to June 1982), which reflect 
numerous instances of in-service back 
complaints and treatment.  Also the 
examiner should comment on the post-
service history of a MVA in April 1996.  

The examiner must provide a detailed 
explanation and rationale discussing why 
and how all conclusions and opinions 
were reached.  This discussion should 
include reference to specific evidence 
in the Veteran's claims file, including 
the in-service and post-service medical 
records, and the Veteran's lay 
assertions, as indicated.  If the 
examiner determines that an opinion 
relating a current disorder to service 
would be speculative, she or he must 
clearly explain the reasons supporting 
this conclusion.  

5. After the above has been completed, 
the RO must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action must be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing examiner for corrective 
action.  

6. Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issue on appeal.  If 
the benefit sought on appeal remain 
denied, in whole or in part, the Veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate review, if otherwise 
in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).  


